                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


SHAWANA HARRIS                                                    CIVIL ACTION

VERSUS                                                            No. 19-1169

COMPLETE LOGISTICAL SERVICES, LLC,                                SECTION: “L”(5)
ET AL.


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Magistrate

Judge’s Report and Recommendation, and the failure of Plaintiff to file any objections to the

Magistrate Judge’s Report and Recommendation, hereby approves the Magistrate Judge’s Report

and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed without prejudice pursuant to Rules

4(m) and 41(b) of the Federal Rules of Civil Procedure.



       New Orleans, Louisiana, this 19th day of August, 2019.




                                                        ELDON E. FALLON
                                                  UNITED STATES DISTRICT JUDGE
